Sosman, J.
(concurring, with whom Greaney and Cordy, JJ., join). The provisions of G. L. c. 139, § 19, are intended to provide a prompt mechanism by which to remove from public housing those tenants who commit criminal acts of violence or threatened violence against other tenants, housing authority personnel, or others lawfully on public housing premises. For obvious safety reasons, and to reassure frightened tenants, visi*375tors, and housing authority employees, such cases must be handled as expeditiously as possible.
While I agree that tenants who face the annulment of their lease pursuant to G. L. c. 139, § 19, are entitled to a jury trial under art. 15 of the Massachusetts Declaration of Rights, nothing in art. 15 prevents the court from issuing a preliminary injunction in those cases where even the most expedited trial will not prevent the ongoing harm of violence or threatened violence on public housing premises. The statute expressly provides that a preliminary injunction may issue, and the Uniform Summary Process Rules (which the court uses as a reference point for the expeditious handling of such cases) also provide for preliminary injunctive relief. See Rule 9 of the Rules of the Uniform Summary Process Rules (applying standards of Mass. R. Civ. P. 65, 365 Mass. 832 [1974], for restraining orders and injunctions in summary process cases). While the full extent of the preliminary equitable relief allowable under G. L. c. 139, § 19, may be unclear and is not presently before us (ante at 369 n.8),1 there is no question that courts hearing § 19 cases have the power to issue preliminary injunctions that meet the traditional requirements for preliminary equitable relief.
To obtain preliminary injunctive relief under those standard equitable principles, a housing authority must show that, without such relief, it “would suffer irreparable harm, not capable of remediation by a final judgment .... [I]t must also show that there is a likelihood that [it] would prevail on the merits of the case at trial.” John T. Callahan & Sons v. Malden, 430 Mass. 124, 131 (1999). A judge considering an application for a preliminary injunction must also balance the likelihood of irreparable harm to the housing authority against any harm likely to fall on the tenant against whom such an injunction would issue. See id. See also Packaging Indus. Group, Inc. v. Cheney, 380 Mass. 609, 616-617 (1980). Thus, if a housing authority *376can demonstrate that it will likely prevail on its underlying claim to void the lease or tenancy on account of a defendant tenant’s past violent criminal conduct, that the defendant’s continued presence on the public housing premises pending trial on the merits poses a risk of irreparable harm (e.g., that the tenant is likely to injure or threaten housing authority personnel or other tenants, likely to destroy housing authority or other tenants’ property, likely to interfere with other tenants’ quiet enjoyment, or likely to interfere with housing authority operations), and that that risk of irreparable harm outweighs the harm that the tenant would suffer as a result of the injunction, the judge may issue a preliminary injunction against the offending tenant. The scope of the injunction may be tailored to satisfy the need demonstrated by the housing authority and to minimize the harm to the defendant tenant, and may include temporary remedies short of barring the tenant from the entire public housing premises (e.g., stay away and no contact orders, orders restricting the tenant to particular portions of the premises, or orders to cease certain activities).
Our decision today, upholding the tenant’s right to trial by jury, leaves intact the remedy of preliminary injunction for those cases presenting an exigent need to remove the offending tenant from the public housing premises pending trial. Appropriate use of that preliminary equitable relief is consistent with the Legislature’s determination that violence in public housing projects be remedied swiftly for the benefit of all who live and work there.

Specifically, as the court notes {ante at 369 n.8), the literal wording of the statute arguably allows the issuance of an execution for possession as a form of preliminary relief, even though an execution for possession would normally be the final relief accorded to a prevailing housing authority. Resolution of the legal ramifications that flow from that anomalous wording must await an appropriate case.